DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Fillingim et al. (USPGPub No. 20110314354) and Shimozono et al. (USPGPub No. 20100100664).
As per Claims 1, 12, 19, Fillingim substantially discloses - Claim 12: representative-accessing data in memory via access requests wherein same requests calling for a desired reliability of the memory (e.g., Fillingim’s paras. 217-218), detecting current reliability of the memory wherein same memory (Fillingim’s para. 36) .may be a module “implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like,” and adjusting same current reliability to meet same desired reliability wherein storing same in memory or table or look-up table ( e.g., Fillingim’s para. 192)  for configuration of the memory {e.g., Figs. 1-2, 6 and  paras.:  “0015] In one embodiment, the decoder configuration module configures the software ECC decoder module to validate the requested data up to a software correction threshold number of data errors in the requested data. In another embodiment, the decoder configuration module configures a hardware ECC decoder and/or a software ECC decoder module to operate in compliance with the ECC characteristic of the data storage device.
0061] A solid-state storage element (e.g. SSS 0.0 216a) is typically configured as a chip (a package of one or more dies) or a die on a circuit board. As depicted, a solid-state storage element (e.g. 216a) operates independently or semi-independently of other solid-state storage ….in 

    PNG
    media_image1.png
    434
    575
    media_image1.png
    Greyscale

parallel with other solid-state storage elements 216a, 216b, 216m for one or more rows. The added P columns in one embodiment, store parity data for the portions of an ECC chunk (i.e. an ECC codeword) that span m storage elements for a particular bank. In one embodiment, each solid-state storage element 216, 218, 220 is comprised of a single-level cell ("SLC") devices. In another embodiment, each solid-state storage element 216, 218, 220 is comprised of multi-level cell ("MLC") devices. 
0087] In one embodiment, the master controller 224 coordinates with single or redundant network managers (e.g. switches) to establish routing, to balance bandwidth utilization, failover, etc. In another embodiment, the master controller 224 coordinates with integrated application specific logic (via local bus 206) and associated driver software. In another embodiment, the master controller 224 coordinates with attached application specific processors 258 or logic (via the external system bus 240) and associated driver software. In another embodiment, the master controller 224 coordinates with remote application specific logic (via a computer network) and associated driver software. In another embodiment, the master controller 224 coordinates with the local bus 206 or external bus attached hard disk drive ("HDD") storage controller.

    PNG
    media_image2.png
    344
    426
    media_image2.png
    Greyscale

157] …The management agent 408 typically receives management commands, status requests, and the like, such as a reset command or a request to read a configuration register of a bank 214, such as bank-0 214a. The management agent 408 sends the management command to the bank-0 management queue 416a.
0192] In one embodiment, the determination module 602 queries a data storage device 102 to determine a set of one or more ECC characteristics for the data storage device 102. The data storage device 102 may return data of a set of ECC characteristics directly, alternatively the determination module 602 may derive the set of ECC characteristics from an identifier or other characteristic of the data storage device 102, such as a model number, a firmware version, a software driver version, or the like. The ECC module 116, in one embodiment, supports several different attribute values for an ECC characteristic, and different identifiers connotate different attribute values. The determination module 602 may use a lookup table, a database, a configuration file, or another data structure to determine a set of one or more ECC characteristics based on an identifier associated with a storage device 102.
[0217] In one embodiment, the reliability module 626 dynamically adjusts the hardware ECC encoder 302, the software ECC encoder module 608, the hardware ECC decoder 322, and/or the software ECC decoder module 604 according to an adjusted set of ECC characteristics in response to a reliability characteristic of a data storage device 102 failing to satisfy a reliability threshold. A reliability characteristic and an associated reliability threshold are associated with performance of the data storage device 102. A reliability characteristic, in various embodiments, may include an age of a data storage device 102, a number of read errors of a data storage device 102 such as a bit error rate or an uncorrectable bit error rate, a number of reads, writes, or the like for a data storage device 102 such as a program/erase cycle count, and/or other reliability characteristics. The determination module 602, in one embodiment, selects an adjusted set of ECC characteristics for the reliability module 626, in cooperation with the reliability module 626, or the like. In certain embodiments, the reliability module 626 communicates information of a reliability characteristic and/or of a reliability threshold to the determination module 602. The determination module 602 provides an adjusted set of ECC characteristics for the reliability module 602 that provides a greater degree of error protection than the previous set of ECC characteristics.. 0256] In the depicted embodiment, the adjustment module 618 determines 1116 whether or not to adjust the set of ECC characteristics. For example, in various embodiments, the adjustment module 618 may determine 1116 to adjust the set of ECC characteristics in response to user input, in response to a firmware or driver update, in response to a reliability characteristic exceeding a predefined threshold, or the like. In the depicted embodiment, if the adjustment module 618 determines 1116 not to adjust the set of ECC characteristics, the method 1100 ends. If the adjustment module 618 determines 1116 to adjust the set of ECC characteristics, in the depicted embodiment, the method 1100 starts over with a set of adjusted ECC characteristics in place of the previous set of ECC characteristics.”}
Not specifically described in detail, though suggested at para. 192, in Fillingim is the step whereby configuration information is buffered via a table, same table comprising plural entries. 
However  Shimozono et al., in an analogous art, discloses a “Storage system,” wherein such techniques are described {See  Shimozono et al., Id., Figs. 4 -6 & paras.” 0057] The configuration information storage unit 320 stores the configuration information of the storage system 200. For example, the configuration information storage unit 320 stores an LU configuration information table 3205 indicating mapping between a set of the host I/F 301 and LUN and a logical volume, a logical volume configuration information table 3206 indicating mapping between a logical volume and a RAID group, and RAID group configuration information 3201 indicating mapping between a RAID group and SSD 352. 
0061] The LU configuration information table 3205 maps each set of host I/F 301 and LUN to a logical volume. Specifically, the LU configuration information table 3205 stores a host I/F identifier (host I/F ID), LUN (logical unit number), and a logical volume identifier (LVOL ID)

    PNG
    media_image3.png
    263
    277
    media_image3.png
    Greyscale

being mapped to one another. For example, it is known that a logical volume mapped to LUN "0" has ID "L1" for host I/F 301 having host I/F ID of "S1a".,, 0064] FIG. 6 shows a diagram showing RAID group configuration information according to an embodiment of the invention.}
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the configuration information buffering teaching of Fillingim with the look-up table teaching of Shimozono in order to provide faster access to configuration data, e.g., para.: “0137] On the other hand, according to the modification, since whether the processing is performed by the SSD mode update processing unit 313 can be determined for each RAID group, the bottle neck due to the overhead of the MP 303 or the SSD 352 can be prevented..” {See  Shimozono et al., para. 137.}



As per Claims:
2, Fillingim/Shimozono discloses SSD according to claim 1, wherein the -e.g., Fillingim’s paras. 57, 84, 178 _interface may receive a configuration request from the first -e.g., Fillingim’s paras. 59, 75_application on the -e.g., Fillingim’s paras.19-20 _host. 
3, Fillingim/Shimozono discloses SSD according to claim 2, wherein the configuration request includes an -e.g., Fillingim’s paras. 81, 133_identifier of one of the first entry and the second entry in the -e.g., Fillingim’s paras. 105, 125_reliability table. 
4, Fillingim/Shimozono discloses SSD according to claim 1, wherein the -e.g., Fillingim’s paras. 57, 84, 178 _interface may receive a -e.g., Fillingim’s paras. 105, 125_reliability message from the first -e.g., Fillingim’s paras. 59, 75_application on the -e.g., Fillingim’s paras.19-20 _host, the -e.g., Fillingim’s paras. 105, 125_reliability message including a first desired -e.g., Fillingim’s paras. 105, 125_reliability for the first -e.g., Fillingim’s paras. 59, 75_application on the -e.g., Fillingim’s paras.19-20 _host. 
5, Fillingim/Shimozono discloses SSD according to claim 4, wherein the configuration module may configure the SSD according to one of the first entry and the second entry in the -e.g., Fillingim’s paras. 105, 125_reliability table based on at least the first desired -e.g., Fillingim’s paras. 105, 125_reliability. 
6, Fillingim/Shimozono discloses SSD according to claim 1, wherein the at least one -e.g., Fillingim’s paras. 36,  61-62, _chip offers at least a first storage -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme with a first chip -e.g., Fillingim’s paras. 105, 125_reliability and a second storage -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme with a second -e.g., Fillingim’s paras. 36,  61-62, _chip reliability. 
7, Fillingim/Shimozono discloses SSD according to claim 6, wherein the first configuration of the SSD -e.g., Fillingim’s paras. 81, 133_identifies the first storage -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme and the second configuration of the SSD -e.g., Fillingim’s paras. 81, 133_identifies the second storage -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme. 8, Fillingim/Shimozono discloses SSD according to claim 1, further comprising an Error Correcting Code (ECC) module, the ECC module offering at least a first ECC -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme with a first ECC -e.g., Fillingim’s paras. 105, 125_reliability and a second ECC -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme with a second ECC -e.g., Fillingim’s paras. 105, 125_reliability. 9, Fillingim/Shimozono discloses SSD according to claim 8, wherein the first configuration of the SSD -e.g., Fillingim’s paras. 81, 133_identifies the first ECC -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme and the second configuration of the SSD -e.g., Fillingim’s paras. 81, 133_identifies the second ECC -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme. 10, Fillingim/Shimozono discloses SSD according to claim 1, further comprising at least one of an Erasure Coding module or a -e.g., Fillingim's paras. 86, 133, 247: RAID/parity/ erasure coding _ RAID module, the Erasure Coding module offering at least a first Erasure Coding -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme with a first Erasure Coding -e.g., Fillingim’s paras. 105, 125_reliability or a second Erasure Coding -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme with a second Erasure Coding -e.g., Fillingim’s paras. 105, 125_reliability and the -e.g., Fillingim's paras. 86, 133, 247: RAID/parity/ erasure coding _ RAID module offering at least a first RAID -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme with a first RAID -e.g., Fillingim’s paras. 105, 125_reliability or a second RAID -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme with a second RAID -e.g., Fillingim’s paras. 105, 125_reliability. 11, Fillingim/Shimozono discloses SSD according to claim 10, wherein the first configuration of the SSD -e.g., Fillingim’s paras. 81, 133_identifies at least one of the first Erasure Coding -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme or the first -e.g., Fillingim's paras. 86, 133, 247: RAID/parity/ erasure coding _ RAID -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme and the second configuration of the SSD -e.g., Fillingim’s paras. 81, 133_identifies at least one of the second Erasure Coding -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme or the second -e.g., Fillingim's paras. 86, 133, 247: RAID/parity/ erasure coding _ RAID -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme. 
13, Fillingim/Shimozono discloses method according to claim 12, wherein: the first entry includes a first storage -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme for the -e.g., Fillingim’s paras. 36,  61-62, _chip; the second entry includes a second storage scheme for the -e.g., Fillingim’s paras. 36,  61-62, _chip; and configuring the SSD according to the first entry includes configuring the -e.g., Fillingim’s paras. 36,  61-62, _chip according to the first storage scheme or the second storage scheme.
14, Fillingim/Shimozono discloses method according to claim 12, wherein: the SSD includes an -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme for the ECC module; the second entry includes a second storage -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme for the ECC module; and configuring the SSD according to the first entry includes configuring the ECC module according to the first ECC -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme or the second ECC scheme. 15, Fillingim/Shimozono discloses method according to claim 12, wherein: the SSD includes at least one of an Erasure Coding module or an -e.g., Fillingim's paras. 86, 133, 247: RAID/parity/ erasure coding _ RAID module; the first entry includes at least one of a first Erasure Coding -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme for the Erasure Coding module or a first RAID scheme for the RAID module; the second entry includes at least one of a second Erasure Coding scheme for the Erasure Coding module or a second RAID -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme for the RAID module; and configuring the SSD according to the first entry includes configuring the at least one of the Erasure Coding module according to the first Erasure Coding -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme or the second Erasure Coding -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme or the -e.g., Fillingim's paras. 86, 133, 247: RAID/parity/ erasure coding _ RAID module according to the first RAID scheme or the second RAID -e.g., Fillingim’s paras. 182, 189: protocol/scheme _scheme. 
16, Fillingim/Shimozono discloses method according to claim 12, wherein determining a desired -e.g., Fillingim’s paras. 105, 125_reliability for a Solid State -e.g., Fillingim’s paras. 5-6, 26, 86-87 _drive (SSD) includes receiving the desired -e.g., Fillingim’s paras. 105, 125_reliability at the -e.g., Fillingim’s paras. 59, 75_application on a -e.g., Fillingim’s paras.19-20 _host.
17, Fillingim/Shimozono discloses method according to claim 16, wherein accessing a first entry in a -e.g., Fillingim’s paras. 105, 125_reliability table from the SSD includes: accessing the first entry and the second entry in the -e.g., Fillingim’s paras. 105, 125_reliability table; and -e.g., Fillingim’s paras. 81, 133_identifying that the first entry includes a -e.g., Fillingim’s paras. 105, 125_reliability at least as high as the desired -e.g., Fillingim’s paras. 105, 125_reliability. 18, Fillingim/Shimozono discloses method according to claim 12, wherein accessing a first entry in a -e.g., Fillingim’s paras. 105, 125_reliability table from the SSD includes receiving an -e.g., Fillingim’s paras. 81, 133_identifier of the first entry in the reliability table from the -e.g., Fillingim’s paras. 59, 75_application on the -e.g., Fillingim’s paras.19-20 _host at the SSD. 20, Fillingim/Shimozono discloses method according to claim 19, wherein selecting an entry in the -e.g., Fillingim’s paras. 105, 125_reliability table based on at least a desired -e.g., Fillingim’s paras. 105, 125_reliability for the -e.g., Fillingim’s paras. 59, 75_application on the -e.g., Fillingim’s paras.19-20 _host includes selecting the entry in the -e.g., Fillingim’s paras. 105, 125_reliability table for which the -e.g., Fillingim’s paras. 105, 125_reliability for the configuration of the SSD is at least as high as the desired reliability.
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112